On April 14,1994, the Defendant’s sentence for the offense of Sexual Assault and Sexual Intercourse without Consent is hereby revoked and the defendant is sentenced for a period of ten (10) years at Montana State Prison. Plus conditions and recommendations as listed in the April 14, 1994, Judgment. Credit is given for 30 days for time served.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matt Clifford, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. Judge G. Todd Baugh and Judge Edward McLean vote to affirm the decision as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The Sentence Review Board also finds that this crime is similar to the crime the Defendant was originally convicted of.
Hon. G. Todd Baugh, Chairman, and Hon. Edward McLean, Member.